Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 16/951548 filed on 11/18/20. 
Claims 1-20 are remain pending in the application.

Oath/Declaration

The oath/declaration filed on November 18th, 2020 is acceptable.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10870358.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-17 of U.S. Patent No. 10870358

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9987941.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. Patent No. 9987941.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. application No. 10399450.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. application No. 10399450.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabtree et al. (U.S. Patent No. 2010/0217550).

As to claims 1, and 20  the prior art teaches a system for automatic management of power loads, the system comprising: 

an electricity meter for reading an electric current, frequency, or voltage from an electricity supply line (see fig 1-4 paragraph 0066-0073 and background); 

a plurality of electrical loads (see fig 1-4 paragraph 0071-0076); 

 	a controller operatively coupled to the electricity meter and the plurality of electrical loads and operable to obtain readings from the electricity meter and to change an amount of power configured to be applied to at least one of the plurality of electrical loads based on the obtained readings in accordance with a plurality of user-specified rules, in which the change in the amount of power includes a reduction from a first amount to a second amount that is greater than zero so as to rebalance available power among the plurality of electrical loads. (see fig 2-6 paragraph 0073-0082 and summary). 

As to claim 2 the prior art teaches, wherein the plurality of electrical loads are plurality of vehicle charging stations (see fig 1-3 paragraph 0071-0075).

As to claim 3, the prior art teaches wherein the controller comprises a server disposed on a computer network and wherein the controller is coupled to the electricity meter and the plurality of electrical loads via the computer network (see fig 1-3 paragraph 0074-0078).

As to claim 4, the prior art teaches, wherein the user-specified rules comprise a pSeudo-code and wherein the controller executes an interpreter for the pseudo-code (see fig 3-6 paragraph 0070-0076 and background).

As to claim 5, the prior art teaches wherein the pseudo-code comprises a plurality of statements (see fig 2-5 paragraph 0065-0070). 

As to claim 6, the prior art teaches wherein the plurality of statements comprise a statement for setting a power of a predetermined electrical load from the plurality of electrical loads (see fig 4-7paragraph 0079-0083).

As to claim 7 the prior art teaches wherein the plurality of statements comprise a statement for checking the voltage reading (see fig 4-7 paragraph 0081-0086).

As to claim 8, the prior art teaches wherein the plurality of statements comprise a statement for checking the current reading (see fig 4-8 paragraph 0086-0090).

As to claim 9 the prior art teaches wherein the plurality of statements comprise a statement for checking the frequency reading (see fig 5-9 paragraph 0087-0093).

As to claim 10, the prior art teaches wherein the plurality of statements comprise a conditional statement (see fig 6-11 paragraph 0101-00106 and summary).

As to claim 11 the prior art teaches wherein the controller operates to control at least one of the plurality of electrical loads based on the obtained readings and at least one environmental parameter reading in accordance with the plurality of user-specified rules (see fig 3-6 paragraph 0079-0087).

As to claim 12 the prior art teaches wherein the at least one environmental parameter reading comprises a temperature reading (see fig 6-10 paragraph 0102-00108).

As to claim 13, the prior art teaches wherein the at least one environmental parameter reading comprises a sunlight brightness reading (see fig 6-10 paragraph 0107-00112). 

As to claim 14, the prior art teaches wherein the at least one environmental parameter reading comprises a time reading (see fig 7-12 paragraph 0115-00119 and background).

As to claim 15, the prior art teaches wherein the at least one environmental parameter reading comprises a humidity reading (see fig 8-13 paragraph 0120-00128). 

As to claim 16, the prior art teaches wherein the controller comprises an access rights module for controlling an authorization of a user to specify the plurality of user-specified rules (see fig 3-9 paragraph 0092-0102 and summary).

As to claim 17 the prior art teaches wherein the user authorization is granted or denied with respect to a predetermined domain (see fig 8-14 paragraph 0140-0148 ).

As to claim 18, the prior art teaches, wherein the predetermined domain is a house(see fig 1-7 paragraph 0073-0082 and background).
As to claim 19 the prior art teaches wherein the predetermined domain is a neighborhood (see fig 1-8 paragraph 0096-0104).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851